Citation Nr: 1452181	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), generalized anxiety disorder, and dysthymia.

2.  Entitlement to an effective date prior to April 16, 2007, for the award of a total rating for compensation based upon individual unemployability (TDIU).

3.  Entitlement to an effective date prior to April 16, 2007, for Dependents' Educational Assistance (DEA) benefits.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 
 

FINDINGS OF FACT

1.  The Veteran's hypertension was not present during service, did not manifest to a degree of 10 percent disabling within a year of separation, and was neither caused nor aggravated by his service-connected PTSD, generalized anxiety disorder, or dysthymia.

2.  The Veteran's entitlement to TDIU was not factually ascertainable prior to his medical examination on April 16, 2007. 

3.  The Veteran's claim to a higher initial rating for radiculopathy of the right lower extremity has been previously adjudicated by the Board.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an effective date prior to April 16, 2007, for the award of TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.16 (2013).
 
3.  The criteria for an effective date prior to April 16, 2007, for the award of Dependents' Educational Assistance benefits have not been met.  38 U.S.C.A. §§ 3501, 5110 (West 2002); 38 C.F.R. § 3.807 (2013).

4.  The matter of an initial rating for radiculopathy of the right lower extremity, having been the subject of a previous Board decision, is dismissed.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1000, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2012 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection on a primary and secondary basis.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  

The Veteran's claims for earlier effective dates are downstream issues, therefore the notice provisions of the Veteran's Claims Assistance Act are not applicable and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 69 Fed. Reg. 25180 (Dec. 22, 2003).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security Administration disability records, private medical records, and VA treatment records have been obtained and considered.  

The Board has deemed a medical examination unnecessary in this case.  Instead, the claims file was provided to a VA physician in December 2012 for provision of a medical opinion on the Veteran's claim.  The Board finds this fully articulated opinion to be adequate because the provider based his opinion upon consideration of the Veteran's prior medical history, described the relationship between the Veteran's condition and his service-connected mental health conditions in sufficient detail so that the Board's evaluation will be fully informed, and supported his conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claims.  


1.  Service Connection - Hypertension

The Veteran has been diagnosed and treated for hypertension.  The Veteran has been found to have been exposed to herbicides and initially contended that his hypertension was the result of this exposure.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However, hypertension is specifically excluded from the list of conditions presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e), Note 2.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

However, in this case, the Veteran does not contend that his hypertension manifested during service and indeed, service treatment records do not contain complaints, treatment, or diagnosis of hypertension or elevated blood pressure readings. 

Since hypertension is a "chronic disease," the Veteran need not show an in-service occurrence of the disease if the disease becomes manifest to a degree of 10 percent or more within one year after the date of separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Again, the Veteran has not suggested and the record does not indicate that his hypertension manifested to a compensable degree within a year of separation.  There is no showing of a diagnosis of hypertension or elevated blood pressure readings for many years following service. 

In his notice of disagreement and in subsequent correspondence, the Veteran maintains that his hypertension is due to or has been aggravated by the extreme pressures in Vietnam and his resulting service-connected PTSD, generalized anxiety, and dysthymia.

Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

In support of his assertion the Veteran has submitted an article and two article abstracts suggesting a relationship between PTSD and cardiovascular/metabolic conditions.

In December 2012 a medical opinion was obtained on the relationship between the Veteran's hypertension and his service-connected mental health disorders, including PTSD.  After a review of the Veteran's medical records and the submitted articles, the physician opined that the Veteran's hypertension was less likely than not due to or aggravated by his service-connected PTSD, generalized anxiety, or dysthymia.  In support of his opinion, the physician noted that the Veteran appears to have been diagnosed with benign, essential hypertension, which has not been related to anxiety and neurosis.  The physician clarified that essential hypertension, as opposed to secondary hypertension, is a primary condition and not due to any other factor.  He further noted that the Veteran's mental health conditions are not among the identifiable disorders associated with secondary hypertension.  He supported his opinion with citations to the Journal of Traumatic Stress showing that no significant relationship exists between cardiovascular levels and acute PTSD symptoms, and that there is no evidence that PTSD causes sustained elevation in blood pressure.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465 (1994).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran has proffered his opinion that his hypertension is due to or has been aggravated by his mental health disabilities.  While the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue of the etiology of hypertension, and his opinion is therefore afforded no probative weight.  See Layno, 6 Vet. App. 465; Jandreau, 492 F. 3d 1372.  

In regards to the articles and abstract submitted by the Veteran, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); See 38 C.F.R. § 3.159(a)(1). However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.") 

In this case the submitted articles are general and speculative in nature, do not specifically state a correlation between PTSD and benign essential hypertension, and have not been specifically related to the Veteran by a medical professional.  As the information provided by the Veteran is not specific to the facts of his case, the Board affords this evidence little probative weight.  Moreover, the articles were already of record at the time of the December 2012 VA physician's review and did not sway his opinion that the Veteran's hypertension was not caused or aggravated by his mental health conditions.  Likewise, because the VA physician's opinion is specific to the Veteran's case, fully articulated, supported by a well-reasoned analysis with supporting medical treatise information, it is entitled to much greater probative value than the submitted general research.  See Wallin 11 Vet. App. 509; Sacks 11 Vet. App. 314.

As the record does not contain medical evidence or qualified medical opinion connecting the Veteran's hypertension to service or to a service-connected disability and for the other reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to service or is due to or has been aggravated by a service-connected mental health disability.  Accordingly, service connection for hypertension is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Earlier Effective Date - TDIU

The Veteran contends that he is entitled to an earlier effective date for his grant of TDIU.  Records show that the Veteran filed his claim for TDIU in February 2007.  The Veteran maintains that he retired in April 2006 and that since his claim was received within one year of the date he last worked, that his retirement date should be the effective date for both TDIU and DEA benefits.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

The record does not indicate that the Veteran filed an informal claim for TDIU prior to February 2007.  Thus, the issue before the Board is the date on which it is factually ascertainable that the Veteran met the criteria for an award of a TDIU.

In a September 2006 statement in support of that claim, the Veteran indicated that because of the problems he was having at work, and in order to spend more time with his grandson, he took an early retirement in April 2006.

In a February 2007 statement the Veteran attributed his early retirement to his PTSD, the vasculitis in his leg, problems with his back, shoulder and joint problems, and problems his hands.  He also indicated that he and his wife had started a home photography business, which was having difficulty and was about over with, and that was why he was applying for total disability.

At the time of his retirement and claim for TDIU the Veteran was service-connected for PTSD and the vasculitis in his leg, but not for back, shoulder, hand or other leg problems.

In April 2007 the Veteran underwent a VA examination regarding his employability.  The examiner noted that prior to the Veteran's retirement he was working full time and did not miss any work due to medical issues.  The examiner also opined however that the Veteran would have significant problems with working in the future due to problems with his legs and back.  

The Veteran has since been service connected for mechanical low back strain and degenerative disc disease with resulting radiculopathy and knee strain effective as of the April 2007 examination. 

The Veteran's claim to an earlier effective date rests on his interpretation of 38 C.F.R. § 3.400(o)(2).  In addressing the scope of section 3.400(o)(2), VA's General Counsel wrote that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  VAOPGCPREC 12-98 (1998).  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  Id.  As the Veteran does not indicate a specific worsening of any single service-related condition on his retirement date, there is no increase factually ascertainable increase and 38 C.F.R. § 3.400(o)(2) does not apply.  

Furthermore, benefits based on individual unemployability are granted only when it is established that service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a), (b).  The Veteran has stated that a combination of several factors, only some of which were service-connected, led to his decision to retire.  As both the Veteran and the April 2007 examiner attributed his unemployability in significant part to his back disability, TDIU would not be warranted prior to the effective date of that grant of service-connection.   In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Because the Board finds that the Veteran is unemployable due to the aggregate impact of his service-connected disabilities, and in particular, due to his back disability, an effective date prior to April 16, 2007, is not warranted for the grant of a TDIU.

3.  Earlier Effective Date - DEA Benefits

The Veteran also contends that he is entitled to an effective date earlier than April 16, 2007, for the grant of DEA benefits.

DEA benefits may be paid to dependents of a veteran whose has a service-connected disability that is rated permanent and total.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  

In the instant case, the effective date for the award of DEA benefits is April 16, 2007, the same date as the award of TDIU. As the Board found above however, the Veteran is not entitled to an earlier effective date for the award of a TDIU, and DEA benefits may not be awarded prior to the effective date of an award for a permanent and total disability rating.  38 U.S.C.A. §§ 3501, 3510.  Consequently, the Veteran is not entitled to an effective date earlier than April 16, 2007, for DEA benefits. 

As the disposition of this claim is based on the law as applied to undisputed facts, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

4.  Increased rating - Radiculopathy

The matter of an initial rating for radiculopathy of the right lower extremity was addressed and decided by the Board in a February 2011 decision.  As the Veteran has not submitted a motion for reconsideration, the decision is final and the issue is dismissed.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1000, 20.1100.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, generalized anxiety disorder, and dysthymia, is denied.

Entitlement to an effective date prior to April 16, 2007, for the award of a total disability rating based on individual unemployability is denied.

Entitlement to an effective date prior to April 16, 2007, for Dependents' Educational Assistance benefits is denied

The Veteran's appeal for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is dismissed.




______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


